Judgment reversed upon the law and the facts,, with costs, and complaint dismissed, with costs. The trial court found a net profit of the business amounting to $18,182.91 after deducting salaries paid, amounting to $10,400, which the court found defendant was not entitled to deduct. This was error. These salaries were a legitimate expense of the business and were properly deductible in ascertaining the amount of net profits. Accordingly the net profits were $7,782.91, of which respondent was entitled to twenty per cent, amounting to $1,556.58, to which should be added the sum of $54 for doubtful accounts and bags collected, making a total of $1,610.58, on account of which plaintiff received advancements amounting to $2,333.43, an overpayment of $722.85. As appellant on this appeal asks only for the dismissal oí me complaint, judgment on the counterclaim is not granted. Findings and conclusions inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Kapper, Hagarty, Seeger and Carswell, JJ., concur. Settle order on notice.